This is a companion case to No. 282 of the present term.137 N.J.L. 559. The same prosecutors as in that case here object to the granting of a variance for the use of the property of Blosmer Holding Company as a motor vehicle service station. The property of this defendant is located in the same block of Market Street and on the same side of the street as the one involved in case No. 282. The cases were heard, considered and determined together by the municipal bodies and the factual situation respecting the reasonableness of the relaxation of strict enforcement of the ordinance and the law respecting the power of the municipal bodies to act are the same in both cases. For the reasons expressed in the prior case, the writ of certiorari is dismissed, with costs.
Mr. Justice Colie dissents.